Civil action to recover damages resulting from an alleged unlawful combination in restraint of trade.
Plaintiff alleges that he is or has been engaged in the retail ice business in Gaston County; that defendants are engaged in the manufacture of ice for sale in the same territory; that his contract with the Colonial Ice Company, under which he obtained ice at wholesale for sale at retail, having expired, the defendants conspired and agreed not to sell ice to the plaintiff; that by reason of such unlawful combination he is unable to obtain ice economically and at a price which will enable him to conduct his business at a profit; and that as a result thereof his business has been ruined and destroyed. *Page 445 
The defendants demurred to the complaint for that it does not state facts sufficient to constitute a cause of action. In their demurrer they set out with particularity wherein the complaint is deficient.
When the cause came on to be heard the judge below overruled the demurrer and the defendants excepted and appealed.
This action involves a controversy of a private nature between plaintiff and the defendants. No public interest is involved. Hence, C. S., 2559, etseq., have no application. McNeill v. Hall, ante, 73, and Rice v. AshevilleIce Co., 204 N.C. 768, 169 S.E. 707, are controlling. The judgment below is
Reversed.